NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

In the Interest of A.S., a child.  )
___________________________________)
                                   )
J.S.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                 Case No. 2D18-2340
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES,                          )
                                   )
                                   )
               Appellees.          )
                                   )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for Lee
County; Robert J. Branning, Judge.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for Appellant.

Meredith K. Hall, Appellant Counsel,
Children's Legal Services, Bradenton,
for Appellee Department of Children and
Families.



PER CURIAM.


             Affirmed.



KELLY, MORRIS, and ATKINSON, JJ., Concur.